695 S.E.2d 451 (2010)
WILLIAMS
v.
CRAFT DEVELOPMENT, LLC, et al.
No. 446P09.
Supreme Court of North Carolina.
March 11, 2010.
James E. Scarbrough, Concord, for Craft Development, LLC, Craft Holdings, LLC, and Dan Johnson.
Edward G. Connette, III, Charlotte, for Judy Williams.
Kirk L. Bowling, for Mark Lowder, et al.
*452 The following order has been entered on the motion filed on the 5th of November 2009 by Defendants and Third-Party Plaintiffs for Temporary Stay:
"Motion for Stay Dissolved by order of the Court in conference this the 11th of March 2010."